Citation Nr: 9931696	
Decision Date: 11/09/99    Archive Date: 11/19/99

DOCKET NO.  96-05 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
fracture of the left distal fibula with traumatic arthritic 
changes of the ankle, currently evaluated as 20 percent 
disabling.

2.  Entitlement to an increased rating for low back strain, 
with arthritis and multi-level disc disease, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


INTRODUCTION

The veteran served on active military duty from April 1967 to 
March 1970.  This case comes before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from the Department of 
Veterans Affairs (hereinafter VA) regional office in St. 
Petersburg, Florida (hereinafter RO).


REMAND

In September 1997, the Board remanded this case to the RO for 
further development of the evidence, to include an 
examination to determine the extent of the veteran's 
service-connected disorders.  This examination was conducted 
in December 1997, in accordance with the Board's remand.  
Additionally, the Board also requested that the RO secure all 
medical records, both private and VA, for treatment of the 
service-connected disorders subsequent to March 1995.  In 
response to the RO's request for information, the veteran 
noted in correspondence received in November 1997, that he 
had not received private medical treatment for his left ankle 
and low back disorders.  He stated that subsequent to March 
1995, all medical treatment for those disorders had been 
through the VA medical facilities in Ft. Myers, Tampa, and 
Bay Pines, all located in Florida.  

In the supplemental statement of the case dated in March 
1999, the RO stated that the veteran had only been treated at 
VA facilities and that "[t]hose treatment records are 
already of record and have been previously considered."  
However, the Board notes that the date of the last VA 
treatment records associated with the claims file was in 
March 1995.  These medical reports were of record at the time 
of the Board's remand in September 1997.  There is no 
evidence of record that the RO attempted to obtain additional 
treatment records subsequent to March 1995, in accordance 
with the Board's remand, from the VA facilities as noted by 
the veteran in his November 1997 correspondence. 

The RO is advised that the Board is obligated by law to 
ensure that the RO complies with its directives.  The United 
States Court of Appeals for Veterans Claims (hereinafter 
Court) has stated that compliance by the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  Stegall v. West, 11 
Vet. App. 268 (1998).  Accordingly, this case is remanded for 
the following action:

All pertinent VA medical treatment 
records subsequent to March 1995, to 
include records from the VA facilities 
located in Ft. Myers, Tampa, and Bay 
Pines, should be obtained and associated 
with the claims file. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the regional offices to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  No action is required by the veteran until he 
receives further notice; however, he may present additional 
evidence or argument while the case is in remand status at 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	JOY A. MCDONALD
	Acting Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


